DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 51-54 are new.
Claims 2, 4-9, 14-25, 27-40 and 44 are canceled.
Claims 3 and 43 are withdrawn.
Claims 1, 10-13, 26, 41-42, and 45-54 are under examination.

Priority
Applicant’s Arguments:  Applicant submits that since the present application meets the requirements of 35 U.S.C. §112, first paragraph, the claims are entitled to priority of the two provisional applications, application nos. 62/297,744 and 62/425,495. A statement regarding the entitlement to priority in the next Office Action is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  As discussed below, all claims under examination still fail the enablement and/or written description requirements.  Therefore, the claims under examination still receive only the U.S. effective filing date of 02/16/2017 for the reasons of record. 

Objections Withdrawn
Claim Objections
The objection to claim 1 is withdrawn in view of Applicant’s amendments.

Objections Maintained
Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraphs 0035, 0051, 0215-0216, and 0218-0219. Applicant argues that the websites start with www and not http; however, www is still sufficient to make a browser-executable code.  Therefore, this objection stands.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 10, 14, 16-17, 26, 41-42, and 44-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

The rejection of claims 26 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn.  

Claim Rejections - 35 USC § 102
The rejection of claims 1, 10-13, 16-17, 45, and 50 under 35 U.S.C. 102a1 as being anticipated by O’Keefe (US7470521, published 12/30/2008) is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 10-13, 41-42, 45-50 and 52-53 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  The rejection of the claims under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement, has been obviated by appropriate amendment in part, and is respectfully traversed. Applicant is not claiming antibodies; rather the antibodies used in the claimed method are old and well known. Furthermore, the primary sequences of several antibodies are described in the application. Lastly, the application includes a working example of the claimed method, in an art accepted model for metastatic cancer in mammals (mouse), Example 6b at paragraphs [172]-[187], demonstrating actual possession of the invention. Withdrawal of this ground of rejection is respectfully requested.
e-(carboxymethyl)lysine is increased in serum from children and adolescents with type 1 diabetes”, Diabetes Care, vol. 21, no. 11, pp. 1997-2002, (1998); Schalkwijk, C.G. etal., “Increased accumulation of the glycoxidation product Ne-(carboxymethyl)lysine in hearts of diabetic patients: generation and characterization of a monoclonal anti-CML antibody”, Biochimica et Biophysica Acta (BBA)-Molecular and Cell Biology of Lipids, vol. 1636, no. 2, pp. 82-89, (2004); Koito, W. et al., “Conventional antibody against Ns-(Carboxymethyl)Lysine (CML) shows cross-reaction to Ne-(Carboxyethyl)Lysine (CEL): Immunochemical quantification of CML with a specific antibody”, The Journal of Biochemistry, vol. 135, no. 6, pp. 831-837, (2004); and Nagai, R. etal., “Antibody-based detection of advanced glycation end-products: promises vs. limitations”, Glycoconjugate Journal, vol. 33, no. 4, pp. 545-552, (2016). These references, filed herewith, demonstrate that monoclonal anti-CML antibodies were well know at the time of invention. Furthermore, anti-CML antibodies were commercially available at the time of invention (see, for example, the antibodies used in the experiment described in Example 6b). This evidence demonstrates that the genus of anti-CML antibodies was well known at the time of invention. Information which is well known in the art need not be described in detail in the specification. M.P.E.P. §2163, citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). It is also Applicant’s understanding that this comports with current practice in the 
Applicant respectfully suggests that the claimed method would be expected to operate in any mammal. The formation AGE-modified proteins (such as CML-modified proteins) arise from a non-enzymatic reaction of sugars with protein side-chains. The production of ROS of metastasizing cancer cells results in the formation and accumulation AGE-modified proteins on metastasizing cancer cells. All of these processes would be expected to be similar in all mammalian species, because it does not depend on the presence of any specific enzyme or protein.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.  It is acknowledged that Applicant possesses the target diseases now in amended claim 1, the targetable AGE of carboxymethyllysine (CML), said AGE CML for the non-human animals of the instant claims, and a genus of anti-CML antibody with no specific affinity or dissociation constant.  
Applicant argues that the antibodies used in the methods are well-known. However, they present no support for additional species of non-antibody based “antibodies” as defined in their specification.  Therefore, for the reasons of record, no one of ordinary skill in this art can envision any other nontraditional “antibody” species that would be part of this genus and so all claims that recite anti-AGE antibody without more must fail the written description requirement. Applicant presents no specific argument over this particular issue and so the rejection stands.  Also, to possess a method of using a molecule, one must possess the molecule itself.  Therefore, if, as here, one does not 
With respect to new claims 52-53, these claims require specific dissociation rates or constants.  However, Applicant presents no support that any of the specific antibodies known in the art meet these requirements.  Indeed, it is noted that neither the kd nor the KD recited in these claims has a lower limit.  Thus, no matter what these values for the antibodies of the prior art, the claims will always read on tighter binders not known.  Thus, these two claims clearly must fail the written description requirement as representative species have not been provided, nor can they be provided, for the infinite ranges of these claims.
This this rejections stands and is made for the new claims above.

Claims 1, 10-13, 26, 41-42, and 45-54 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of killing cancer cells that express an AGE-modified protein comprising administering to a subject a composition comprising an anti-AGE antibody with non-mutated CDRs, does not reasonably provide enablement for similar methods in which the cancer does not present the target AGE modification or with an antibody with mutated parental CDRs as in claim 26.  The specification does not enable any person make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  The rejection of the claims under 35 U.S.C. §112, first paragraph, as failing to comply with the enablement requirement, has been obviated by appropriate amendment in part, and is respectfully traversed. The application includes a working example of the claimed method, in an art accepted model for metastatic cancer in mammals (mouse), Example 6b at paragraphs [172]-[187], demonstrating that the application includes everything required to make and use the invention. Withdrawal of this ground of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
No claim rejected above requires expression of the AGE-modified protein in the target cancer.  Therefore, for the reasons of record, this rejection must stand.  The cancer targeted in Applicant’s example must express CML-modified protein.  However, the claims are not commensurate in scope with such an example and so this argument is not persuasive.  Therefore, this rejection stands and is made for the new claims for this reason of record.  

Claim Rejections - 35 USC § 103
Claims 1, 10-13, 41-42, 45, 48, and 50-53 remain/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008), in view of Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, .
Applicant’s Arguments:  The rejection of claims 1, 10-14, 16, 17, 41, 42, 44, 45, 48 and 50 under 35 U.S.C. §103 over O’Keefe et al.. in view of Logsdon et al. (US 2010/0249038), Schmidt et al. (US 2004/0142391), Van Heiist et al. (Ann. N.Y. Acad, Sci. 1043: 725-733 (2005)) and Bachmeier et al. (Ann. N.Y. Acad, Sci. 1126: 283-287 (2008)), has been obviated by appropriate amendment. The applied references only suggest treating cancer by blocking the activation of the RAGE receptor. Accordingly, there would be no reason to modify the RAGE-lg fusion protein of O’Keefe et al. to be cytotoxic.
O’Keefe et al. describes RAGE protein derivatives. In particular is described a RAGE-lg fusion protein (col. 1, lines 63-67). It is noted that binding of ligands to RAGE initiates a sustained period of cellular activation mediated by receptor-dependent signaling (col. 1, lines 21-24). “Given the importance of RAGE and its ligands (e.g., HMGB1) in a number of significant human disorders (e.g., diabetes, cancer, chronic inflammatory diseases,...), it would be beneficial to identify agents that could be useful for treating disorders mediated by RAGE and its ligands" (col. 1, lines 53-59). Under “Methods of Treatment” it is stated that (col. 22, line 19 to col. 23, Iine14):
In one embodiment, the invention is a method of treating a condition characterized by activation of the inflammatory cytokine cascade in a subject, comprising administering an effective amount of a RAGE-lg fusion protein .... Nonlimiting examples of inflammatory conditions that can be usefully treated using the RAGE-lg fusion proteins and/or compositions of the present invention include ... various cancers, tumors and  Treating tumors is also mentioned (col. 24, lines 29-35): Tumor cells also exhibit an increased expression of RAGE ligand, particularly HMGB1. In addition, the oxidative effects and other aspects of chronic inflammation may have a contributory effect to the genesis of certain tumors. Therefore, in one embodiment, the invention is a method of treating a cancer comprising administering the RAGE-lg fusion proteins or compositions of the invention. All the example are either relate to preparation of the RAGE-lg fusion protein, or to in vitro testing in cell cultures of the ability of the RAGE-lg fusion protein to block activation of RAGE. O’Keefe et al. is silent regarding killing cells or cytotoxic antibodies.
Logsdon et al. describes antagonists of the receptor for AGE (RAGE). The novel peptides described are useful as antagonists for RAGE to treat cancer, inflammation, as well as other conditions. Logsdon et al. is silent regarding killing cells or cytotoxic antibodies. Schmidt et al. describes methods for determining whether a compound is capable of inhibiting the interaction of a peptide with RAGE. Schmidt et al. is silent regarding killing cells or cytotoxic antibodies. Schmidt et al. is silent regarding cancer. Van Heiist et al. is a scientific article entitled “Advanced Glycation End products in Human Cancer Tissues.” The experiments described identify the presence of CML in various cancer tissues. In the introduction is stated that AGEs have been linked to several detrimental processes associated with aging, including Alzheimer’s disease, atherosclerosis, diabetes and heart failure (paragraph bridging pages 725-726). It is noted that (page 730, under “DISCUSSION”; citations omitted): Besides in tumor cells, CML was also found in stromal components such as fibroblasts, macrophages, and capillaries.  macrophages is supported by previous studies, which showed that CML can bind to macrophages through the macrophage scavenger receptor. Next to this, CML can also bind to RAGE. Via this interaction, CML-modified proteins may be involved in the biology of tumors through the activation of transcription factor NF-k, the upregulation of vascular endothelial growth factor (VEGF), vascular cell adhesion molecule 1 (VCAM-1), tissue factor (which could explain the CML positivity of capillaries), and the induction of intracellular reactive oxygen species. In addition, the presence of CML could lead to enhanced cancer progression by inducing DNA damage. RAGE expression was also found to be strongly associated with the invasive and metastatic activity of pancreatic and gastric carcinomas. Therefore, it will be fascinating to determine whether CML can exert an effect on the metastatic potential of tumors and whether this particular RAGE expression pattern in pancreatic and gastric cancer also applies to other tumors. Van Heiist et al. is silent regarding killing cells or cytotoxic antibodies. Bachmeier et al. is a scientific article entitled “Maillard Products as Biomarkers in Cancer.” Described are experiments which found the presence of CML is breast cancer tissues from patients and in breast cancer cell lines (Abstract). In the “DISCUSSION" is noted that (page 286, 2nd column; citations omitted): Many reports have confirmed the expression of RAGE in various human tumors since the first report. The possible relevance of the activated AGE-RAGE pathway for tumor progression has been studies by the group of Schmidt et al. They demonstrated that blockade of RAGE-amphoterin decreased growth and metastases of both implanted tumors and tumors developing spontaneously in susceptible mice. These data together with various other reports indicate that activation of the RAGE induces signal transduction pathways  Bachmeier et al. is silent regarding killing cells or cytotoxic antibodies.
The claimed invention is a method of treating metastatic cancer, killing metastatic cancer cells, and/or preventing cancer metastasis, comprising administering to a subject a composition comprising an anti-AGE antibody, wherein the anti-AGE antibody binds a carboxymethyllysine-modified protein, and the anti-AGE antibody is cytotoxic. The applied references detailed above all suggest treating diseases by blocking the activation of the RAGE receptor with its ligands. O’Keefe et al. describes a RAGE-lg fusion protein to block the activation of the inflammatory cytokine cascade caused by RAGE activation. Logsdon et al. describes antagonists of the receptor for AGE (RAGE) to treat cancer, inflammation, as well as other conditions. Schmidt et al. describes methods for determining whether a compound is capable of inhibiting the interaction of a peptide with RAGE. Van Heiist et al. notes that “RAGE expression was also found to be strongly associated with the invasive and metastatic activity of pancreatic and gastric carcinomas.” Bachmeier et al. notes “that activation of the RAGE induces signal transduction pathways important for tumor progression and metastasis.” All the applied references are concerned with blocking activation of RAGE as a treatment for cancer. None of the applied references suggest killing cells or using a cytotoxic antibody. Accordingly, there would be no reason to modify the RAGE-lg fusion protein of O’Keefe et al. to be cytotoxic. Withdrawal of this ground of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  

With respect to Applicant’s arguments, they first state that there is no reason to make the RAGE-Ig of O’Keefe cytotoxic.  However, the obviousness argument actually renders obvious making cytotoxic monoclonal antibodies that will kill metastatic breast cancer cells.  See page 31.  Therefore, Applicant’s arguments over a need to modify RAGE-Ig are off-point as it is not the therapeutic agent used in the obvious method. Applicant then evaluates what O’Keefe does and does not teach. However, one cannot show non-obviousness by attacking references individually.  Therefore, all argument over any reference above that merely conclude they do not teach a claimed element on their own are not persuasive.  It has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
Obvious antibodies in the obvious method are cytotoxic and kill cancer cells.  This would be clear to one of ordinary skill in this art since this would treat the target disease.  This is one visualized mechanism of treating said disease with said antibodies of instant claims as discussed on page 30 of the previous action.  There it states the antibody can cause clearance of cells expressing CML adducts such as breast cancer cells as with ADCC and CDC. Thus, based on the teachings of the art, such limitations are obvious.  Van Heijst, as previously stated, teaches IgG1 antibodies which have such properties.  
With respect to new claim 51, the obvious antibody in the obvious method is a traditional monoclonal antibody and so meets the limitations of the claim.
With respect to new claims 52 and 53, it is obvious to one of ordinary skill in this art that an anti-cancer antibody should bind as tightly as possible to its target and so the kd and KD of these claims are obvious.  Smaller values are equally obvious as these will be tighter binders, providing an antibody with the advantage of better localizing to target breast cancer cells.  Also, affinity and dissociation rate are result effective variables and so these can be optimized and identified by routine experimentation by one of ordinary skill in this art.  Thus, these claims are obvious.  
Taken all together, this rejection must stand and is made for the new claims above.

Claims 46-47 remain rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008), in view of Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, published 07/22/2004), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005), and Bachmeier (Ann. N.Y. Acad. Sci. Vol. 1126, Pg. 283-287, 2008) as applied to claims 1, 10-14, 16-17, 41-42, 44-45, .
Applicant’s Arguments: The rejection of claims 46 and 47 under 35 U.S.C. §103 over O’Keefe et al.. in view of Loasdon et al.. Schmidt etaL Van Heiist et al. and Bachmeier et al.. and further in view of Gruber, is respectfully traversed. Gruber has only been cited for conjugation of antibodies to a toxin. Since none of O’Keefe et al.. Loasdon et al.. Schmidt etal.. Van Heiist et al. and Bachmeier et al. suggest killing cells or cytotoxic antibodies, there would be no reason to modify the RAGE-lg fusion protein of O’Keefe et al. to be cytotoxic. Therefore, claim 46 and 47 are not obvious over the applied references. Withdrawal of this ground of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  See above for an explanation as to why one of ordinary skill in this art would use a cytotoxic monoclonal antibody against CML to treat metastatic breast cancer.  Gruber certainly provides teaching for using such a cytotoxic antibody in their own teaching.  This was previously discussed.  Therefore, they do nto need such teaching to come from the other references or what is well-known in the art.  Thus, Applicant’s argument is not persuasive and this rejection stands.  

Claim 49 remains rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008), in view of Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, published 07/22/2004), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005), and Bachmeier (Ann. N.Y. Acad. .
Applicant’s Arguments:  None.  
Examiner’s Response to Traversal:  This rejection stands for the reasons of record since Applicant did not address it.  If they meant to argue the same as in the first 103 here as well, then for the reasons supra this rejection also stands.  

Double Patenting
Claims 1, 10-13, 26, 41-42, 45, 48 and 50 remain and new claims 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21-29 of copending Application No. 15953244 (reference application) in view of O’Keefe (US7470521, published 12/30/2008), Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, published 07/22/2004), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005), and Bachmeier (Ann. N.Y. Acad. Sci. Vol. 1126, Pg. 283-287, 2008).
Applicant’s Arguments:  The rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending application no. 15/953,244, in view of O’Keefe etal.. Logsdon et al.. Schmidt et al.. Van Heiist et al. and Bachmeier et al. is respectfully traversed. As noted in the arguments present regarding the rejection under 35 U.S.C. §103, above, the various cited references suggest treating cancer by blocking the activation of RAGE. The RAGE-lg fusion protein of O’Keefe et al. is uniquely suited to block all activator of RAGE, including the RAGE O’Keefe et al. In contrast, the anti-CML antibody claimed in co-pending application no. 15/953,244 could only block CML activation of RAGE. Accordingly, there would be no reason to substitute the RAGE-lg fusion protein of O’Keefe et al. for an anti-CML antibody, because it would not block other ligands of RAGE, such as HMGB1. Therefore, the claims of the present application are not obvious over the claims of copending application no. 15/953,244. Withdrawal of this ground of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  The additional references provide the guidance needed to target CML; O’Keefe need not provide this.  Again, one cannot show non-obviousness by arguing a single reference when as here multiple references combine make the invention obvious.  Applicant also presents not reason why only HMGB1-based RAGE interaction should be targeted to treat cancer.  As previously stated RAGE signaling inhibition is desired and Schmidt teaches CML can activate RAGE.  Thus, Applicant’s concerns are of no concern in view of the prior art since inhibiting CML-RAGE interaction is obvious as previously discussed.  This rejection therefore must stand.
The rejection is made for the new claims also.  Claim 51 requires use of a traditional antibody and that is found in the copending claims as previously stated.  Such copending antibodies contain instant SEQ ID NO. 50 and 59 which contain instant SEQ ID Nos. 55 and 64 respectively.  Thus, claim 54 is obvious in view of the copending claims and art.  Also, as discussed above, claims 52-53 are obvious in view of the combined art for the advantages stated supra, including identifying a tight binding antibody for cancer 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Objections
Claim Objections
Claim 52 is objected to because of the following informalities:  The term kd should be in parentheses after dissociation for clarity.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite a sequence of sequence identifiers.  This gives the claims multiple interpretations at teach use.  First, the claims could require the full length identifier sequence to satisfy the requirement.  Second, the claim could require only any 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642